McCREE, Circuit Judge
(concurring).
I concur because the only issue presented in this appeal is whether a Kentucky court would have assumed jurisdiction of this- case if it had been instituted in a state court; and I believe that the Kentucky Court of Appeals, which, in Wilder v. United Mine Workers Welfare and Retirement Fund, 346 S.W.2d 27 (Ky.1961), followed Hobbs v. Lewis, 197 Tenn. 44, 270 S.W.2d 352 (1954), in upholding the refusal of a Kentucky trial court to assume jurisdiction of an action brought by one of its residents against a fund not located within its boundaries, would, in light of the recent enactment of a Kentucky “long-arm” statute, decide the issue presented here as we determined Tennessee would after enacting its “long-arm” statute. See Rittenberry v. Lewis, 333 F.2d 573 (6th Cir. 1964), where we held that because of Tennessee’s enactment of a “long-arm” statute, its courts would assume jurisdiction of an action brought by one of its residents against the United Mine Workers fund not located in that state.